ACCEPTED
                                                                                                     01-15-00784-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               10/29/2015 3:38:48 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                           No. 01-15-00784-CV
________________________________________________________________________
                                                                               FILED IN
                    IN THE FIRST COURT OF APPEALS 1st COURT OF APPEALS
                                                          HOUSTON, TEXAS
                            HOUSTON, TEXAS
                                                       10/29/2015 3:38:48 PM
________________________________________________________________________
                                                                     CHRISTOPHER A. PRINE
                                                                            Clerk
                            In the Interest of E.S.R.
________________________________________________________________________

                    On Appeal from the Probate Court No. 4
               Cause No. I-218340, Hon. Christine Butts, Presiding
________________________________________________________________________

               UNOPPOSED MOTION FOR EXTENSION OF
                   TIME TO FILE APPELLANT’S BRIEF
________________________________________________________________________

       E.S.R., Appellant, respectfully files this Unopposed Motion for an Extension of

Time to File Appellee’s Brief and in support respectfully states as follows:

       1.     The Probate Court No. 4 of Harris County, Texas entered Judgment and

Order to Administer Psychoactive Medication in this case on September 3, 2015.

       2.     Appellant filed his notice of appeal on September 8, 2015.

       3.     On September 14, 2015, Teresa Scardino was discharged as Attorney of

Record for E.S.R., and Michael Scott Thomas was substituted in as Attorney of Record

for E.S.R.

       4.     The Clerk’s Record was filed on September 10, 2015. The Supplemental

Clerk’s Record was filed on September 22, 2015.

       5.     The Reporter’s Record was due to be filed on September 18, 2015. On

September 22, 2015, the Court Reporter’s request for an extension of time to file the




                                           -1-
reporter’s record was granted. The Reporter’s Record was filed on October 12, 2015.

       6.       The Appellant’s Brief was originally due on November 2, 2015. Appellant

filed its Motion for Extension of Time to File Appellant’s Brief and Appellant’s Brief on

October 30, 2015.

       7.       The Appellant respectfully requests that the Court grant a 14-day extension

of time for filing its brief, that is, until and including November 16, 2015. Appellant

needs this extension of time because the undersigned appellate counsel for Appellant has

and will be required to devote substantial time to the following matters in addition to

other case responsibilities before the brief is due:

                a.    Counsel for Appellant was in jury trial in Cause No. 419,853, In the

       Estate of Aaron Johnson, Jr., Probate Court No. 2; Harris County, Texas on

       October 1-13, 2015; and

                b.    Appellant would show that his counsel has been scheduled for the

       Mental Health Docket, Probate Court No. 4, Harris County, Texas, for the period

       of October 29, 2015-November 9, 2015. Counsel for Appellant is representing

       approximately over one hundred individuals who have been involuntarily

       committed to psychiatric facilities at various hospitals throughout Harris County,

       Texas.

       8.       Because of the above-referenced commitments, Appellant’s counsel will

have insufficient time to devote to preparation of the brief before the November 2, 2015

deadline.




                                             -2-
       9.     Counsel for Appellant has consulted with the Counsel for Appellee, and he

does not oppose this motion.

       10.    This motion is not being brought for delay, but so that justice may be done.

       Dated: October 29, 2015


                                          Respectfully submitted,

                                          THOMAS & WILLIAMS, L.L.P.

                                          /s/ Michael Scott Thomas_____________________
                                          MICHAEL SCOTT THOMAS
                                          State Bar No. 19861200
                                          2626 S. Loop West, Suite 561
                                          Houston, Texas 77054
                                          (713) 665-8558
                                          (713) 665-8562-Facsimile
                                          mstlawyer@aol.com

                                          ATTORNEYS FOR APPELLANT

                         CERTIFICATE OF CONFERENCE

       The undersigned spoke to Attorney Keith Toler, Counsel for Appellee, on October
27, 2015, and he is unopposed to the relief requested in this Motion.

                                          /s/ Michael Scott Thomas_____________________
                                          MICHAEL SCOTT THOMAS

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served
at Keith.Toler@cao.hctx.net to Mr. Keith A. Toler, Assistant County Attorney, 1019
Congress, 15th Floor, Houston, Texas 77002 on the ___day of October, 2015.


                                          /s/ Michael Scott Thomas_____________________
                                          MICHAEL SCOTT THOMAS




                                           -3-